EXECUTION COPY

SECURITIES TRANSFER AGREEMENT

This Securities Transfer Agreement, dated as of June 24, 2016 (this
“Agreement”), is by and between SWK FUNDING, LLC (“Funding”), SWK HOLDINGS
CORPORATION (“Holdings” and, together with Funding, the “Sellers,” and each, a
“Seller”) and SINDEX SSI LENDING, LLC (“Buyer”). Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings given to them in the
Purchase and Sale Agreement (as defined below).

 

WHEREAS, Funding and Buyer are each a party to that certain LSTA Distressed
Trade Confirmation (the “Trade Confirmation”) dated May 25, 2016 (the “Trade
Date”) pursuant to which¸ inter alia, Funding agreed to transfer to Buyer, and
Buyer agreed to receive from Seller, (i) 4,000 shares of the common stock of
SynCardia Systems, Inc. (the “Company”), par value $0.01 per share, represented
by share certificate No. 47 and owned by Funding (the “Common Shares”), (ii)
2,323,649 shares of the Company’s Series F Preferred Convertible Stock, par
value $0.01 per share, represented by share certificates No. 3-F, 7-F and 134-F,
respectively, and owned by Holdings (the “Preferred Shares,” and together with
the Common Shares, the “Equity”) and (iii) Common Stock Purchase Warrants to
purchase 34,551 Common Shares, represented by warrant certificates No. CS-2015-3
and CS-2105-6, respectively, issued by the Company to Funding (collectively, the
“Warrants,” and together with the Equity, the “Securities”);

WHEREAS, all references to Common Shares herein refers to the number of Common
Shares reflecting the one-to-ten reverse split effected by the Company on
September 15, 2015;

WHEREAS, holders of the Securities are subject to the terms and conditions of
that certain (i) Ninth Amended and Restated Stockholders’ Agreement made the
15th day of September, 2014 (the “Stockholders’ Agreement”), by and among
SynCardia Systems, Inc. (the “Company”) and the stockholders party thereto (the
“Stockholders”), (ii) Eleventh Amended and Restated Certificate of Incorporation
of the Company filed on September 15, 2014, as amended by that certain
Certificate of Amendment as filed on September 15, 2015 (as so amended, the
“Certificate of Incorporation”) and (iii) Bylaws of the Company, effective as of
September 15, 2014 (the “Bylaws” and , collectively with the Stockholders’
Agreement, the Certificate of Incorporation and the Warrants, the “Operative
Documents”);

NOW, THEREFORE, subject to the terms and conditions of this Agreement and in
consideration of the premises and mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

1.               PURCHASE AND SALE OF THE SECURITIES

Upon the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as defined below), each of the Sellers shall sell, transfer,
assign and convey the Securities described as owned by such Seller above,
including, without limitation, all of its rights (including without limitation
any registration rights) in connection with the Securities under the Operative
Documents (collectively, the “Transferred Rights”), to Buyer, and, in
consideration thereof, Buyer shall pay to Funding the Purchase Price set forth
in that certain Purchase and Sale Agreement by and between Funding and Buyer
dated as of the date hereof (the “Purchase and Sale Agreement”), as payment in
full for the Loans (as defined therein) and the Securities, in immediately
available funds pursuant to Funding’s wire transfer instructions set forth in
the Purchase and Sale Agreement. As used herein, the “Closing Date” means the
date upon which the conditions of closing set forth in Section 4 hereof have
been satisfied or waived.

 



  1 

 

2.               REPRESENTATIONS AND WARRANTIES OF SELLERS

Each of the Sellers hereby represents and warrants to Buyer as of the date
hereof and as of the Closing Date that:

(a)                  Organization. Such Seller is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation.

(b)                 Authority and Enforceability. Each Seller has all necessary
corporate or limited liability company power and authority, as applicable, to
execute, deliver, and perform its obligations under this Agreement and each of
the other documents to be executed or delivered by such Seller in connection
with this Agreement (the “Transaction Documents”) and to consummate the
transactions contemplated hereby and thereby. This Agreement and the Transaction
Documents have been duly authorized, executed and delivered by such Seller and,
assuming due execution and delivery by Buyer, constitute legally valid and
binding obligations of such Seller, enforceable against such Seller in
accordance with their respective terms, except that such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the rights of creditors generally or by general equitable
principles.

(c)                  No Violation. The execution and delivery of this Agreement
and the Transaction Documents by such Seller and the performance by such Seller
of its obligations hereunder and thereunder, will not (i) result in a breach or
violation of any provision of such Seller’s organizational documents,
(ii) violate or breach any statute, law, writ, order, rule or regulation of any
government, governmental agency, authority, court or other tribunal
(collectively, “Governmental Authority”) applicable to such Seller, (iii) breach
or result in default of any judgment, injunction, decree or determination of any
Governmental Authority applicable to such Seller or (iv) breach or violate any
material agreement to which such Seller is a party or by which such Seller or
any of its properties may be bound.

(d)                 Title to Transferred Rights. Except for any Liens (as
defined below) under the Operative Documents, such Seller has good, legal and
valid title to the Transferred Rights, is the beneficial owner of Transferred
Rights, and has the full right to transfer the Transferred Rights. The
Transferred Rights are owned by such Seller free and clear of any lien, pledge,
security interest, charge, hypothecation, security agreement, security
arrangement or encumbrance or other adverse claim against title of any kind,
other than any transfer restrictions on the Securities prescribed by the
Operative Documents (collectively, “Liens”). Such Seller has not previously
sold, conveyed, transferred, assigned, participated, pledged or otherwise
encumbered the Transferred Rights, in whole or in part. Upon delivery of the
Securities to Buyer on the Closing Date against payment therefor as contemplated
hereby, such Seller will transfer to Buyer good, legal and valid title to the
Transferred Rights free and clear of any and all Liens, except for any Liens
created or allowed by the Buyer. Such Seller has not made any prior assignment,
transfer or participation of the Transferred Rights or of any interest therein
and has not entered into any agreement (other than the Transaction Documents and
the Trade Confirmation) or arrangement to do the same.

(e)                  Consents and Approvals. Except for the consent of the
Company required pursuant to the Operative Documents, neither the execution and
delivery by such Seller of this Agreement, nor the performance by such Seller of
its obligations under this Agreement requires the consent, approval, order or
authorization of, or registration with, or the giving notice to, any
Governmental Authority or any individual, partnership, corporation, limited
liability company, association, estate, trust, business trust, fund, investment
account or other entity (each, including a Governmental Authority, a “Person”).



  2 

 

(f)                  No Public Sale or Distribution. Neither such Seller nor
anyone acting on its behalf has taken any action which could subject the sale of
the Securities to the registration requirements of Section 5 of the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder
(the “Securities Act”). The Securities were not offered or sold to the Buyer by
any form of general solicitation or general advertising. The Securities were
acquired by the such Seller without a view to any public resale or other
distribution thereof in violation of the Securities Act or any other applicable
securities laws.

(g)                 Sophistication; Non-reliance. Such Seller (i) is a
sophisticated investor and has such knowledge and experience in financial and
business matters as to be capable of evaluating independently the merits, risks
and suitability of entering into this Agreement and the transactions
contemplated hereby, (ii) has conducted its own analysis and due diligence and
independently obtained such information as it deems necessary in order to make
an informed investment decision with respect to the Transferred Rights, (iii) is
able to bear the risks attendant to the transactions contemplated hereby, and
(iv) is dealing with the Buyer on a professional arm's-length basis and neither
the Buyer nor any of its affiliates is acting as a fiduciary or advisor to such
Seller with respect to this Agreement or any of the transactions contemplated
hereby.

(h)                 ERISA. No interest in the Transferred Rights of such Seller
is being sold by or on behalf of the following (collectively, a “Benefit Plan”):
(i) an “employee benefit plan” (as defined in the Employee Retirement Income
Security Act of 1974, as amended, and the rules and regulations promulgated
under it (“ERISA”)) that is subject to Title I of ERISA; (ii) a “plan” as
defined in Section 4975 of the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated under it (the “Code”); or (iii) any entity
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.

(i)                   No Broker. There is no investment banker, broker, finder,
or other intermediary retained by or authorized to act on behalf of such Seller
who might be entitled to any fee or commission from Buyer or any of its
affiliates upon consummation of the transactions contemplated hereby.

(j)                   No Proceedings. There is no action, lawsuit, arbitration,
claim or proceeding pending or, to the best of Seller’s knowledge, threatened,
against such Seller that could reasonably be expected to impede the consummation
of the transaction contemplated hereby or that will materially and adversely
affect the Securities.

(k)                 Compliance with Transfer Provisions. Such Seller has
complied with, and has performed, all obligations required to be complied with
or performed by it under the Operative Documents in order to effectuate the
transfer of the Securities from such Seller to Buyer.

(l)                   No Dividends. Such Seller has not received any payments or
other distribution, including, without limitation, dividends, with respect to
the Transferred Rights on or since the Trade Date.

(m)                No Other Equity in the Company; Amount of Securities. Such
Seller holds no equity or other ownership interest in the Company, other than
the Securities. Notwithstanding the amounts set forth in the certificates
representing the Securities, the amount of the Securities set forth in the
Recitals is the current amount of such Securities held by such Seller and to be
transferred to Buyer hereunder (as contemplated in the Trade Confirmation).



  3 

 

3.     REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers as of the date hereof and as of the
Closing Date that:

(a)                  Organization. Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation.

(b)                 Authority and Enforceability. Buyer has all necessary power
and authority to execute, deliver, and perform its obligations under this
Agreement and the Transaction Documents and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Transaction Documents
have been duly executed and delivered by Buyer and, assuming due execution and
delivery by Sellers, constitute legally valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms, except that
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by general equitable principles.

(c)                  No Violation. The execution and delivery of this Agreement
and the Transaction Documents by Buyer, and the performance by Buyer of its
obligations hereunder and thereunder, will not (i) result in a breach or
violation of any provision of Buyer’s organizational documents, (ii) violate or
breach any statute, law, writ, order, rule or regulation of any Governmental
Authority applicable to Buyer, (iii) breach or result in default of any
judgment, injunction, decree or determination of any Governmental Authority
applicable to Buyer or (iv) breach or violate any material agreement to which
Buyer is a party or by which Buyer or any of its properties may be bound.

(d)                 Consents and Approvals. Except for the consent of the
Company required in the Operative Documents, neither the execution and delivery
by Buyer of this Agreement, nor the performance by Buyer of its obligations
under this Agreement requires the consent, approval, order or authorization of,
or registration with, or the giving notice to, any Governmental Authority or any
other Person.

(e)                  Non-reliance. Buyer (i) is a sophisticated investor and has
such knowledge and experience in financial and business matters as to be capable
of evaluating independently the merits, risks and suitability of entering into
this Agreement and the transactions contemplated hereby, (ii) has conducted its
own analysis and due diligence and independently obtained such information as it
deems necessary in order to make an informed investment decision with respect to
the Transferred Rights, (iii) is able to bear the risks attendant to the
transactions contemplated hereby, and (iv) is dealing with Sellers on a
professional arm's-length basis and neither Sellers nor any of their respective
affiliates is acting as a fiduciary or advisor to Buyer with respect to this
Agreement or any of the transactions contemplated hereby.

(f)                  Accredited Investor; Acquisition for Own Account. Buyer is
an “accredited investor” as such term is defined in Rule 501(a) of the
Securities Act. Buyer is acquiring the Securities from Sellers for Buyer’s own
account as principal and not with a view to distribution thereof in violation of
the Securities Act or any other securities laws.

(g)                 Restrictions on Transfer; No Public Market; Speculative
Value. Buyer understands and acknowledges that (i) there are restrictions on the
Buyer's ability to resell the Securities under the applicable securities laws
and under the Operative Documents, (ii) the Securities are being offered and
sold to it in reliance on one or more specific exemptions from the registration
requirements of United States federal and state securities laws, and that the
Sellers are relying in part upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties and understandings of the Buyer
set forth in this Agreement and the Transaction Documents in order to determine
the availability of such exemptions and the eligibility of the Buyer to acquire
the Securities; (iii) the Securities have not been registered under the
Securities Act or the securities laws of any state, and may not be sold except
pursuant to an effective registration statement or pursuant to a duly available
exemption from such registration requirements, (iv) any certificates or book
entry accounts representing the Securities will bear a legend describing such
restrictions on transfer, (v) there is no public market for the Securities, the
Securities will not trade on an exchange or automatic quotation system, and no
such market is expected to develop and (vi) the Securities are of a speculative
value only.



  4 

 

(h)                 ERISA. No interest in the Transferred Rights is being
acquired by or on behalf of one or more Benefit Plans.

(i)                   No Broker. There is no investment banker, broker, finder,
or other intermediary retained by or authorized to act on behalf of Buyer who
might be entitled to any fee or commission from Sellers or any of their
respective affiliates upon consummation of the transactions contemplated hereby.

(j)                   No Proceedings. There is no action, lawsuit, arbitration,
claim or proceeding pending or, to the best of Buyer’s knowledge, threatened,
against Buyer that could reasonably be expected to materially and adversely
affect any action taken or to be taken by Buyer under this Agreement.

(k)                 Compliance. Assuming the truth and accuracy of Sellers’
representations and warranties set forth in Section 2(k) above, Buyer is
acquiring the Securities from Sellers in accordance and compliance with the
terms of the Operative Documents

(l)                   Restricted Transferee; Qualified Successor. Buyer is not a
Restricted Transferee (as defined in the Stockholders’ Agreement). Buyer is a
Qualified Successor (as defined in the Warrants).

4.     CONDITIONS OF CLOSING

(a)                  Conditions to Sellers' Obligation to Transfer. The
obligation of Sellers to transfer, assign and convey the Securities to Buyer on
the Closing Date is subject to the satisfaction, on or before the Closing Date,
of each of the following conditions (any of which may be waived by Sellers in
whole or in part):

(i)               The representations and warranties of Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and Buyer shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date.

(ii)             Buyer shall have duly executed and delivered to Sellers the
Purchase and Sale Agreement (and paid to Funding the Purchase Price thereunder).
Buyer shall have duly executed and delivered to Sellers a transfer notice in
substantially the form prescribed by Warrants (the “Warrant Transfer Notice”), a
form of which is attached as Exhibit A hereto. Buyer and the Company shall have
duly executed and delivered to Sellers a transfer notice in substantially the
form prescribed by Stockholders’ Agreement (the “Share Transfer Notice”; and
together with the Warrant Transfer Notice, the “Transfer Notices”), a form of
which is attached as Exhibit B hereto.

(iii)           The Company (or its transfer agent or counsel, as the case may
be) shall have confirmed to Sellers, in writing, that (A) it has received all
documents, in acceptable form, that are necessary to effect the transfer of the
Securities from Seller to Buyer, (B) it is prepared to effect such transfer and
(C) the Operative Documents have not been amended except as set forth in the
recitals above.



  5 

 

(b)                 Conditions to Buyer’s Obligation to Receive the Securities.
The obligation of Buyer to receive the Securities, is subject to the
satisfaction, on or before the Closing Date, of each of the following conditions
(any of which may be waived by Buyer in whole or in part):

(i)               The representations and warranties of each Seller shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and each Seller shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Seller at or prior to the Closing Date.

(ii)             Each Seller, as applicable, shall have duly executed and
delivered (A) to Buyer the Purchase and Sale Agreement and (B) to the Company
the Transfer Notices. Buyer shall have received a copy of the fully executed
Transfer Notices from Sellers.

(iii)           The Company (or its transfer agent or counsel, as the case may
be) shall have confirmed to Buyer, in writing, that (A) it has received all
documents, in acceptable form, that are necessary to effect the transfer of the
Securities from Seller to Buyer, (B) it is prepared to effect such transfer and
(C) the Operative Documents have not been amended except as set forth in the
recitals above.

5.     DISTRIBUTIONS

If at any time after the Trade Date, either Seller receives a distribution on
account of the Transferred Rights (a “Distribution”), whether or not the
Distribution is assignable, such Seller shall (i) accept and hold the
Distribution (to the extent received by such Seller) on behalf of and for the
sole benefit of Buyer, (ii) have no equitable or beneficial interest in the
Distribution and (iii) on or after the Closing Date, deliver the Distribution
(free of any withholding, setoff, recoupment, or deduction of any kind except as
required by law) promptly (but in the case of a cash Distribution, in no event
later than two (2) business days after the date on which such Seller receives
the Distribution) to Buyer in the same form received and, when necessary or
appropriate, with such Seller’s endorsement (without recourse, representation,
or warranty), except to the extent prohibited under any applicable law, rule,
order or other document governing the transfer of any such Distribution, or use
commercially reasonable efforts (at Buyer’s sole expense) to assist Buyer to
cause the Distribution to be registered in Buyer’s name, or such name as Buyer
may direct in writing, and deliver securities or any non-cash Distribution to
Buyer or to such entity as Buyer may direct as soon as practicable.

6.          MISCELLANEOUS

(a)                  Further Assurances. Each of the parties agrees to (i)
execute and deliver, or cause to be executed and delivered, all such other and
further agreements, documents and instruments and (ii) take or cause to be taken
all such other and further actions as the other parties may reasonably request
to effectuate the intent and purposes, and carry out the terms, of this
Agreement and the Transaction Documents.

(b)                 Governing Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York (without regard to any conflicts of law provision that would require
the application of the laws of any other jurisdiction). Each of the Sellers and
Buyer irrevocably and unconditionally submit to and accept the exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in the Borough of Manhattan or the courts of the State of New
York located in the County of New York for any action, suit or proceeding
arising out of or based upon this Agreement or any matter relating to it, and
waives any objection that it may have to the laying of venue in any such court
or that any such court is an inconvenient forum or does not have personal
jurisdiction over it.



  6 

 

(c)                  Indemnification. Each of the parties hereto (the
“Indemnifying Party”) shall indemnify, defend, and hold the other parties hereto
and its officers, directors, agents, partners, members, controlling entities and
employees (collectively, “Indemnitees”) harmless from and against any liability,
claim, cost, loss, judgment, damage or expense (including reasonable attorneys’
fees and expenses) that any Indemnitee incurs or suffers as a result of, or
arising out of, a breach by the Indemnifying Party of any of its
representations, warranties, covenants or agreements in this Agreement.

(d)                 Section Headings. The headings of the sections and
subsections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part thereof.

(e)                  Expenses. Except as otherwise stated herein, each party
will be responsible for its own costs and expenses in connection with the
transactions contemplated by this Agreement.

(f)                  Successors and Assigns. This Agreement and the Transaction
Documents shall inure to the benefit of and be binding upon the successors and
permitted assigns of each of the parties. In no event will either party assign
or transfer any of its rights or obligations hereunder without the express prior
written consent of the other party. Nothing in this Agreement, express or
implied, is intended or shall be construed to give any Person other than the
parties to this Agreement and their respective successors or permitted assigns
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

(g)                 Entire Agreement; Amendment and Waiver. This Agreement and
the Transaction Documents constitute the entire understanding of the parties
hereto and supersede all prior understandings among such parties. If there is
any inconsistency or conflict between this Agreement and the Transaction
Documents, the provisions of this Agreement shall govern and control. This
Agreement may be amended, and the observance of any term of this Agreement may
be waived, with (and only with) the written consent of Sellers and Buyer.

(h)                 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

(i)                   Confidentiality. Each of the Sellers and Buyer agrees
that, without the prior consent of the other party or parties, as applicable, it
shall not disclose the contents of this Agreement to any Person, except that any
party may make any such disclosure (a) as required to implement or enforce this
Agreement, (b) if required to do so by any law, court, regulation, subpoena or
other legal process, (c) to any Governmental Authority or self-regulatory entity
having or asserting jurisdiction over it, (d) if its attorneys advise it that it
has a legal obligation to do so or that failure to do so may result in it
incurring a liability to any other Person or sanctions that may be imposed by
any Governmental Authority, or (e) to its affiliates, directors, officers,
employees, agents, advisors, counsel and auditors. Notwithstanding the
foregoing, Buyer acknowledges that Holdings is a public company and may be
required to disclose this Agreement and the other Transaction Documents or their
terms as part of its public reporting, and may do so with prior written notice
to and consultation with, but without the consent of, Buyer.



  7 

 

(j)                   Survival. All representations, warranties, covenants and
agreements contained in or made pursuant to this Agreement shall survive the
consummation of the transactions contemplated hereunder.

(k)                 Severability of Provisions. The invalidity or
unenforceability of any particular provision of this Agreement, or any agreement
or certificate entered into in connection with the transactions contemplated
hereby, shall not affect the other provisions hereof or thereof, which shall
continue in full force and effect.

(l)                   Waiver of Jury Trial. EACH PARTY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY LAWSUIT, ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS AGREEMENT AND AGREES THAT
ANY LAWSUIT, ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

 

(signatures on following page)



  8 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 



  SELLER:             SWK HOLDINGS CORPORATION             By:  /s/ Winston
Black       Name: Winston Black       Title: CEO  



 



 

 



  SWK FUNDING, LLC             by: SWK Holdings Corporation, its sole Manager  
          By:  /s/ Winston Black       Name: Winston Black       Title: CEO  



 

 



  BUYER:             SINDEX SSI LENDING, LLC             By:  /s/ Paul Halpern  
    Name: Paul Halpern       Title: Authorized Signatory  



 



 



    

